/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 9, 2014

                                     No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                              v.

                              MESTENA OPERATING, LLC,
                                      Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16486-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
      We grant appellants’ motion for extension of time to file their brief and order the brief
due May 30, 2014.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court